DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claim 1-12 is/are rejected.
Claims 13-20 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant’s Election
Applicant's election with traverse of Group I (claims 1-7, 9-12) in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that examination of all groups (Inventions I and II and III and IV) “would place very little burden on the Examiner”.  This is not found persuasive because:
 	(a) with respect to Group II (claim 8), the restriction requirement has been withdrawn upon reconsideration in view of Applicant’s arguments.
.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821),
	in view of ENOMURA ET AL (US 2019/0144691).
 	YOSHII ET AL ‘821 discloses coating compositions comprising:
(a) 100 parts by mass of a curable resin (e.g., polyurethane resins, etc.);

(b) 0.1-50 parts by weight of inorganic core-shell microparticles (corresponding to the recited “nanoparticles”) with an average particle size of 1-200 nm, wherein the inorganic core-shell particles comprise a titanium oxide-based core and a silicon oxide shell;

(c) optional additives, such as:
 	(i) additional UV-blocking additives (e.g., metal oxide particles, etc.);
 	(ii) antioxidants (e.g., 2,6-di-t-butyl-4-methylphenol, etc.); etc.

The resulting coatings exhibit significant absorption at wavelengths less than 300 nm. The coatings are applied to the surface(s) of articles to produce coated articles, wherein the coatings are resistant to yellowing and maintain high transparency after exposure to UV radiation. (entire document, e.g., paragraph 0024-0028, 0034-0040, 0073, 0134-0135, 0138-0150, 0159, 0163, etc.)
 	ENOMURA ET AL ‘691 discloses that it is well known in the art that inorganic metal oxide nano-scale particles can be formulated and constructed to provide high absorption in the 
	Regarding claims 1-4, 8, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known inorganic core-shell microparticles with high absorption at 300 nm and less in the coatings of YOSHII ET AL ‘821 in order to produce durable, UV-blocking transparent protective coatings for articles.
 	Further regarding claims 1, 9, since: (i) YOSHII ET AL ‘821 does not indicate that the curable resin component provides substantial degrees of UV-absorption; and (ii) ENOMURA ET AL ‘691 discloses that it is well known in the art core-shell metal oxide nano-scale particles are capable of high absorption at wavelengths of at least 200-380 nm; the Examiner has reason to believe that the UV-absorbing characteristics of the YOSHII ET AL ‘821 coatings at wavelengths of 300 nm and less are primarily attributable to the inorganic core-shell microparticles of YOSHII ET AL ‘821 (i.e., the inorganic core-shell microparticles of YOSHII ET AL ‘821 exhibit significant absorption at wavelengths less than 300 nm) as recited in claims 1, 9, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Further regarding claims 1, 9, since Figure 1, 3 of YOSHII ET AL ‘821 show that the YOSHII ET AL ‘821 coatings are capable of blocking effectively 100% of UV radiation at a wavelengths of ~230 nm or less, the Examiner has reason to believe that inorganic core-shell microparticles of YOSHII ET AL ‘821 are capable of exhibiting high (or at least measurable) absorption at wavelengths of less than 200 nm (e.g., as low as 100 nm) as recited in claims 1, 9, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re 
	Regarding claims 2-4, since the UV-blocking nano-sized core-shell particles of YOSHII ET AL ‘821 are entirely inorganic and comprise titanium oxide core with a silicon oxide shell, the Examiner has reason to believe that the nano-sized core-shell particles of YOSHII ET AL ‘821 are substantially chemically inert and non-flammable as recited in claim 2-3, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 5-6, one of ordinary skill in the art would have incorporated an effective amounts of known performance-enhancing additives including a combination of an additional UV-blocking additive and an antioxidant (e.g., a phenolic-based antioxidant, etc.) into the coatings of YOSHII ET AL ‘821 in order to further enhance the UV-resistant and weather-resistant characteristics of the cured coating.
 	Regarding claims 7, 9-12, one of ordinary skill in the art would have utilized known and/or commercially available polyurethane binders (e.g., aliphatic polyurethanes, etc.) as the curable resin component in the coatings of YOSHII ET AL ‘821 in order to obtain durable and/or attractive coatings for specific applications.
	Regarding claim 10, since YOSHII ET AL ‘821 discloses coatings which are resistant to discoloration after exposure to general UV radiation (e.g., as experienced in a weathering text) and have excellent absorption at wavelengths of less than 300 nm, the Examiner has reason to .

Claims 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821), in view of ENOMURA ET AL (US 2019/0144691).
		as applied to claims 1-6, 9-12 above,
	and further in view of VASTA (US 4,307,000).
 	VASTA discloses that it is well known in the art to use crosslinkable aliphatic polyurethane as binder for coating compositions (in combination with known coating or paint components) in order to produce attractive, durable, weather-resistant coatings (e.g., clear coat finishes, colored coatings, etc.) for metal or plastic substrates which are curable at ambient temperatures.  (line 25-63, col. 1; line 8-21, 30-48, col. 3; line 7-40, col. 4; etc.) 
	Regarding claims 7, 9-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilized known and/or commercially available aliphatic polyurethane binders as disclosed in VASTA as the curable resin component in the coatings of YOSHII ET AL ‘821 in order to obtain durable and/or attractive coatings for specific applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	WOOD ET AL (US 2003/0004235) disclose additive systems for coating composition which comprise UV absorbers and phenolic antioxidants. 	
 	ENOMURA ET AL (US 2017/0333300) and ENOMURA ET AL (US 2019/0367747) disclose nanoparticles with high absorption at 200-380 nm.
	PARKER ET AL (US 3,978156) and SCHOLLENBERGER ET AL (US 3,929,726) disclose coatings containing phenolic antioxidants.
	WU ET AL (US 2011/0151244) and NOWAK ET AL (US 2015/0044420) disclose coatings containing nanoparticles.
 	PRINGLE ET AL (US 2017/0247548) disclose UV-C blocking coatings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787